       Case: 3:20-cv-00047-wmc Document #: 12 Filed: 10/08/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
 CLARENCE D. JOHNSON, JR.,

        Plaintiff,                                          OPINION and ORDER
 v.
                                                            Case No. 20-cv-47-wmc
 TRUMP/OBAMA ADMINISTRATION,
 LANCE WATSON, WATSON
 OSHEILDS,
 MELVIN WHITLEY and FCC
 DIRECTOR,

        Defendants.

 CLARENCE D. JOHNSON, JR.,

        Plaintiff,                                          OPINION and ORDER
 v.
                                                            Case No. 20-cv-59-wmc
 LOCAL #100 SHEET METAL WORKERS,
 LANCE WATSON, DALE O SHEIDSET,
 and MELVIN WHITLEY,

        Defendants.



 CLARENCE D. JOHNSON, JR.,

        Plaintiff,                                          OPINION and ORDER
 v.
                                                            Case No. 20-cv-77-wmc
 HERNICO SHERIFF’S POLICE DEPT.,
 DENVER SHERIFF’S POLICE DEPT.,
 LANCE WATSON, DALE OSHEILDS,
 and MELVIN WHITLEY,

        Defendants.



       Pro se plaintiff Clarence Dr. Johnson, Jr., has filed the three proposed civil actions

listed above. Because plaintiff is proceeding without prepayment of the filing fee in these

                                             1
       Case: 3:20-cv-00047-wmc Document #: 12 Filed: 10/08/20 Page 2 of 5




cases, the next step would normally be for this court to screen his complaint under 28

U.S.C. § 1915 to determine whether he may proceed. After reviewing the complaints,

however, the court is dismissing these complaints without prejudice. If Johnson wishes to

proceed with these cases, he will need to file an amended complaint that corrects the

deficiencies outlined below.

       To start, none of Johnson’s complaints satisfy the requirements of Federal Rule of

Civil Procedure 8. Rule 8 requires a “‘short and plain statement of the claim’ sufficient to

notify the defendants of the allegations against them and enable them to file an answer.”

Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). Dismissal is proper “if the complaint

fails to set forth ‘enough facts to state a claim to relief that is plausible on its face.’” St.

John’s United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir. 2007) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       All of Johnson’s cases are subject to dismissal because it is impossible to decipher

the nature of his claims. In the ’47 case, Johnson names as defendants the Obama/Trump

Administration, Lance Watson, Dale O Sheilds, Melvin Whitley and the FCC Director.

Johnson’s allegations largely are indecipherable, but he appears to claim that the federal

government has been committing various crimes under the guise of prosecuting federal

criminal actions. It appears he believes that federal employees engage in kidnapping,

excessive force, home invasions and entrapment to carry out investigations and

prosecutions. He seems to be seeking investigations into the court system to protect the

individuals that have prosecuted through these illegal tactics. In the ’59 case, Johnson

names a few of the same defendants -- Lance Watson, Dale O Sheilds, and Melvin Whitley


                                               2
       Case: 3:20-cv-00047-wmc Document #: 12 Filed: 10/08/20 Page 3 of 5




-- and adds Local #100 Sheet Metal workers, all of whom he identifies as residents of

Sutherland, Maryland. This complaint references medical, pension, discrimination and

entrapment. Finally, in the ’77 case, Johnson is pursuing the same types of vague claims

against Watson and Whitley, this time adding the Denver and Hernico sheriff’s

departments as defendants. As best the court can discern, Johnson may be challenging

what he believes to be nationwide corruption in the manner in which criminal prosecutions

are handled, but that is pure conjecture.

       Moreover, it appears this court is not a proper venue for any of these cases. Under

the federal venue statute, 28 U.S.C. § 1391, a lawsuit may be filed only in: (1) a judicial

district in which any defendant resides, if all defendants reside in the same state; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred; or (3) if there is no district that satisfies these first two options, any judicial

district in which the defendant is subject to the court’s personal jurisdiction with respect

to the action.     Johnson does not allege that any of the defendants are residents of

Wisconsin. Although Johnson mentions a “Wisconsin” office in the ’47 case, since the

court cannot decipher the nature of the claims he is pursuing and Johnson has not actually

alleged how any events related to his perceived claims occurred in Wisconsin, it would be

unreasonable to infer that a substantial part of the events comprising his claims took place

in the Western District of Wisconsin.1




1
  Given that Johnson is attempting to sue certain individuals in each case who likely reside in the
United States, it does not appear that there is no district in which he could file his cases. As such,
these cases would also be subject to dismissal without prejudice pursuant to 28 U.S.C. § 1406(a).

                                                  3
       Case: 3:20-cv-00047-wmc Document #: 12 Filed: 10/08/20 Page 4 of 5




       The court has little reason to believe that Johnson is pursuing claims over which this

court may exercise subject matter jurisdiction.     Indeed, the court notes that Johnson

recently filed several similar lawsuits that were dismissed on similar grounds in (1) the

Eastern District of Wisconsin, Johnson v. Wells Fargo, No. 19-cv-1892, dkt. #6 (E.D. Wis.

Feb. 4, 2020) (dismissed for failure to state a claim and for improper venue), Johnson v.

Ebenezer Baptist Church, No. 19-cv-1876, dkt. #6 (E.D. Wis. Feb. 4, 2020) (dismissed for

failure to state a claim); (2) the Central District of Illinois, Johnson v. Watson, No. 19-cv-

1408 (C.D. Ill. Feb. 24, 2020) (dismissing for failure to prosecute after failing to file an

amended complaint that states a claim upon which relief can be granted); and (3) the

Northern District of Illinois, Johnson v. Obama Trump Administration, No. 19-cv-7425, dkt.

#12 (N.D. Ill. Nov. 22, 2019) (dismissing without prejudice as indecipherable). However,

the court will give Johnson a brief window of time in which he may file an amended

complaint that establishes that this court is a proper venue for his claims and articulates a

claim for relief in this court.

       Finally, Johnson has filed motions in his cases that are also indecipherable. (’47

case, dkt. #7; ’77 case, dkt. ##4, 7.) The court is denying these motions, since it is unclear

what relief he is seeking, much less whether this court has the authority to grant the relief

he seeks.




                                              4
Case: 3:20-cv-00047-wmc Document #: 12 Filed: 10/08/20 Page 5 of 5




                                   ORDER

IT IS ORDERED that:

1. Each of these cases are DISMISSED WITHOUT PREJUDICE for failure to

   comply with Federal Rule of Civil Procedure 8.

2. Plaintiff has until October 22, 2020, to file an amended complaint in each of

   these cases that satisfies the requirements of Federal Rule of Civil Procedure 8.

   If plaintiff fails to meet this deadline, the court will dismiss this case without

   prejudice for lack of subject matter jurisdiction.

3. Plaintiff’s motions (’47 case, dkt. #4; ’77 case, dkt. ##4, 7) are DENIED.

Entered this 8th day of October, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      5
